Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.	This action is responsive to the application No. 17/007,357 filed on September 23, 2021.

Priority
3.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
4.	Acknowledgement is made of Applicant’s Information Disclosure Statement (IDS) form PTO-1449. These IDS has been considered.

Election/Restrictions
5.	Applicant’s election without traverse of claims 1-6, 10-20 drawn to species IV (Fig. 14) in the reply filed on 09/23/2021 is acknowledged.
6.	Claims 7-9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim.
7.	In addition, the elected claims 2, 6, 13, 15, 18 do not fall under the elected species IV, rather the quoted claim 2 belongs to non-elected species I, claim 6 belongs to non-elected species II, claim 13 belongs to non-elected species I-III, claim 15 belongs to non-elected species I-III, and claim 18 belongs to non-elected species III recites ‘a second electrode’, respectively. Therefore, claims 2, 6, 13, 15, 18 have been withdrawn from further consideration.

Claim Objections
8.	Claims 1, 4, 11-15, 17-18 are objected to because of the following informalities:
The following quoted claims to be recited as follows to make corrections that would avoid indefiniteness due to lack of antecedent basis and/or proper alignment of the claim limitations. Therefore, the examiner suggests the following amendments as underlined:
Claim 1. (As interpreted) A semiconductor device, comprising:
a semiconductor chip having an electrode pad;
a terminal having a terminal pad; and to 
a bonding wire extending along a first direction and including:
a first end portion;
a first bonded portion bonded to the electrode pad;
a first loop portion extending over a space between the semiconductor chip and the terminal; and
a second bonded portion bonded to the terminal pad, the second bonded portion being a wedge bonded portion comprising a second end portion of the bonding wire opposite to the first end portion,
wherein a length of the first bonded portion in the first direction is greater than a length of the second bonded portion in the first direction.
Claim 4. (As interpreted) The semiconductor device according to claim 1, wherein the bonding wire further includes:
a third bonded portion bonded to the electrode pad between the first bonded portion and the first loop portion; and
a third loop portion between the first bonded portion and the third bonded portion. 
Claim 11. (As interpreted) A semiconductor device, comprising:
a semiconductor chip having an electrode pad;
a terminal having a terminal pad; and
a plurality of bonding wires extending in a first direction and spaced from each in a second direction different from the first direction, each of the plurality of bonding wires including:
a first end portion;
a plurality of first bonded portions bonded to the electrode pad, a first loop portion being between each of the plurality of first bonded portions;
a second loop portion extending between the semiconductor chip and the terminal; and
a second bonded portion bonded to the terminal pad;
wherein the second bonded portion is a wedge bonded portion comprising a second end portion of the bonding wire opposite to the first end portion, and
a length of each of the plurality of first bonded portions in the first direction is greater than a length of the second bonded portion in the first direction.
Claim 12. (As interpreted) The semiconductor device according to claim 11, wherein
the plurality of bonding wires includes a first bonding wire and a second bonding wire, and
a number of the plurality of first bonded portions included in the first bonding wire is different from a number of the plurality of first bonded portions included in the second bonding wire.
Claim 13. (As interpreted) The semiconductor device according to claim 11, wherein
the plurality of bonding wires includes a first bonding wire and a second bonding wire, and
the plurality of first bonded portions included in the first bonding wire are offset in the first direction with respect to the plurality of first bonded portions included in the second bonding wire.
Claim 14. (As interpreted) The semiconductor device according to claim 11, wherein the plurality of first bonded portions included in the plurality of bonding wires have a uniform length in the first direction.
Claim 15. (As interpreted) The semiconductor device according to claim 11, wherein
the second end portionis aligned in the second direction, and
the first end portionis not aligned in the second direction.
Claim 17. (As interpreted) The wire bonding method according to claim 16, further comprising:
after the first bonded portion is formed and before the second bonded portion is formed, moving the bonding tool away from the electrode pad and then toward the electrode pad to join the bonding wire in the bonding tool to the electrode pad again; and
moving the bonding tool in the first direction while the bonding wire is joined to the electrode pad to form a third bonded portion bonded to the electrode pad.
Claim 18. (As interpreted) The wire bonding method according to claim 16, further comprising:
after the first bonded portion is formed and before the second bonded portion is formed, moving the bonding tool away from the electrode pad and then toward the electrode pad to join the bonding wire to a second electrode pad of the semiconductor chip; and
moving the bonding tool in the first direction while the bonding wire is joined to the second electrode pad to form a third bonded portion bonded to the second electrode pad.

Claim Rejections - 35 USC § 102
9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
10.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


11.	Claims 1, 4-5, 10 are rejected under 35 U.S.C. 102(a)(1)/ (a)(2) as¶ being  anticipated by Fujioka et al. (US 2011/0163392 A1).

Regarding independent claim 1, Fujioka et al. discloses a semiconductor device (101, ¶5), comprising (Figs. 3A-3B):
a semiconductor chip (103, ¶5) having an electrode pad (103a source electrode, ¶5);
a terminal (102b source terminal, ¶5) having a terminal pad; and to 
a bonding wire (106, ¶5) extending along a first direction (horizontal direction) and including:
a first end portion (108 rightmost: see figure below);
a first bonded portion (108 middle: see figure below) bonded to the electrode pad (103a);
a first loop portion (see figure below) extending over a space (see figure below) between the semiconductor chip (103) and the terminal (102b); and
a second bonded portion (see figure below) bonded to the terminal pad (102b), the second bonded portion being a wedge (wedge bonding, ¶3, semiconductor element 103 and external terminal 102b bonded through wedge bonding) bonded portion comprising a second end portion (see figure below) of the bonding wire (106) opposite to the first end portion (see figure below),
wherein a length of the first bonded portion (see figure below) in the first direction (horizontal direction) is greater than a length of the second bonded portion (see figure below) in the first direction (horizontal direction).

    PNG
    media_image1.png
    468
    879
    media_image1.png
    Greyscale

Regarding claim 4, Fujioka et al. discloses wherein (Figs. 3A-3B), the bonding wire (106) further includes:
a third bonded portion (see figure in claim 1) bonded to the electrode pad (103a)  between the first bonded portion (see figure below) and the first loop portion (see figure in claim 1); and
a third loop portion (see figure below) between the first bonded portion (see figure in claim 1) and the third bonded portion (see figure in claim 1). 
Regarding claim 5, Fujioka et al. discloses wherein (Figs. 3A-3B), a length of the third bonded portion (see figure in claim 1) in the first direction (horizontal direction) is substantially the same as the length of the first bonded portion (see figure in claim 1) in the first direction (horizontal direction).
Regarding claim 10, Fujioka et al. discloses wherein (Figs. 3A-3B), the semiconductor chip (103) comprises a metal oxide semiconductor field effect transistor (MOSFET, ¶5), and
the electrode pad (103a) is one of a source electrode pad (¶103a) and a drain electrode pad of the MOSFET.


12.	Claim 16 is rejected under 35 U.S.C. 102(a)(1)/ (a)(2) as¶ being  anticipated by Har et al. (US 2012/0256314 A1).
Regarding independent claim 16, Har et al. discloses a wire bonding method, comprising (Figs. 5A-5L):
moving a bonding tool (520 capillary, ¶32, see Fig. 5A) toward an electrode pad (506a, ¶33, see Fig. 5B) of a semiconductor chip (508a) to join a bonding wire (526, ¶32) in the bonding tool (520) to the electrode pad (506a);
moving the bonding tool (520, see Fig. 5D) in a first direction parallel to a surface of the electrode pad (506a) while the bonding wire (526) is joined to the electrode pad (506a) to form a first bonded portion bonded to the electrode pad (506a); and
after the first bonded portion is formed (see Fig. 5D), moving the bonding tool (520) away from the electrode pad (506a contact) and then toward a terminal pad (506b contact) to join the bonding wire (526) to the terminal pad (506b contact) and form a second bonded portion (see Fig. 5L) bonded to the terminal pad (506b), the second bonded portion (504b ball bond, ¶42) being a wedge (ball stitch on ball or wedge bonding, ¶42) bonded portion comprising an end portion of the bonding wire (526).

Claim Rejections - 35 USC § 103
13.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
14.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

15.	This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).


16.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
a. Determining the scope and contents of the prior art.
b. Ascertaining the differences between the prior art and the claims at issue.
c. Resolving the level of ordinary skill in the pertinent art.
d. Considering objective evidence present in the application indicating obviousness or nonobviousness.

17.	Claims 11-12, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Fujioka et al. (US 2011/0163392 A1) in view of Hori et al. (2019/0326248 A1).

Regarding independent claim 11, Fujioka et al. teaches a semiconductor device (101, ¶5), comprising (Figs. 3A-3B):
a semiconductor chip (103, ¶5) having an electrode pad (103a source electrode, ¶5);
a terminal (102b source terminal, ¶5) having a terminal pad; and to 
a bonding wire (106, ¶5) extending in a first direction (horizontal direction) and including:
a first end portion (108 rightmost: see figure below);
a plurality of first bonded portions (108 middle: see figure below) bonded to the electrode pad (103a), a first loop portion (see figure below) between each of the first bonded portions and the first end portion;
a second loop portion extending between the semiconductor chip (103) and the terminal (102b); and
a second bonded portion (see figure below) bonded to the terminal pad (102b), wherein 
the second bonded portion being is a wedge (wedge bonding, ¶3, semiconductor element 103 and external terminal 102b bonded through wedge bonding) bonded portion comprising a second end portion (see figure below) of the bonding wire (106) opposite to the first end portion (see figure below), and
a length of each of the first bonded portions (see figure below) in the first direction (horizontal direction) is greater than a length of the second bonded portion (see figure below) in the first direction (horizontal direction).

    PNG
    media_image2.png
    468
    879
    media_image2.png
    Greyscale

Fujioka et al. is explicitly silent of disclosing wherein a plurality of bonding wires extending the first direction and spaced from each in a second direction different from the first direction.
Hori et al. teaches wherein (Figs. 2A-2B) a plurality of bonding wires (40, 41, 42, 43, 44, ¶34) extending the first direction and spaced from each (see Fig. 2A) in a second direction different from the first direction.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to apply the multiple bonding wires as taught by Hori et al. and adopt the bonding structure to the structure of Fujioka et al., in order to conduct multiple signals from the semiconductor chip to the multiple terminals.
Therefore, the combination of Fujioka et al. and Hori et al. meets the claimed limitation.
Regarding claim 12, Har et al. and Hori et al. teach all of the limitations of claim 11 from which this claim depends.
Hori et al. teaches wherein (Fig. 2A), the plurality of bonding wires (40, 41, 42, 43, 44, ¶34) includes a first bonding wire (44) and a second bonding wire (43), and
a number of the plurality of first bonded portions (54b, 54c, 54d : 3 bonded portions) included in the first bonding wire (44) is different from a number of the plurality of first bonded portions (53b, 53c: 2 bonded portions) included in the second bonding wire (43).
Regarding claim 14, Har et al. and Hori et al. teach all of the limitations of claim 11 from which this claim depends.
Hori et al. teaches wherein (Fig. 2A), the plurality of first bonded portions (54b, 54c, 54d.... 53b, 53c....) included in the plurality of bonding wires (40, 41, 42, 43, 44, ¶34) have a uniform length (¶51) in the first direction.

18.	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Fujioka et al. (US 2011/0163392 A1) as applied to claim 1 above, and further in view of Hori et al. (2019/0326248 A1).
Regarding claim 3, Fujioka et al. teaches all of the limitations of claim 1 from which this claim depends.
Fujioka et al. teaches wherein (Figs. 3A-3B) the bonding wire (106) further includes a second loop portion (see figure below) between the first end portion (see figure below) and the first bonded portion (see figure below).

    PNG
    media_image1.png
    468
    879
    media_image1.png
    Greyscale

Fujioka et al. is explicitly silent of disclosing wherein the first end portion is a ball bonded portion bonded to the electrode pad.
Hori et al. teaches wherein (Fig. 2B) the first end portion (54a bonding portion, ¶48 is a bump, ¶49) is a ball bonded portion bonded to the electrode pad (4 source electrode, ¶37).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to apply the teaching of forming ball bonded process as taught by Hori et al. to the bonding structure of Fujioka et al., because ball bonding is the most common wire bond method due to its highly flexible process, ball bonding has the ability to create custom loop shapes.

17.	Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Har et al. (US 2012/0256314 A1) as applied to claim 16 above, and further in view of Hori et al. (2019/0326248 A1).
Regarding claim 19, Har et al. teaches all of the limitations of claim 16 from which this claim depends.
Har et al. is explicitly silent of disclosing wherein further comprising:
forming a ball bonded portion before the first bonded portion is formed.
Hori et al. teaches wherein (Fig. 2B) further comprising:
forming a ball bonded portion (54a) before the first bonded portion (54b) is formed (see ¶48).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to apply the teaching of forming ball bonded process as taught by Hori et al., because ball bonding is the most common wire bond method due to its highly flexible process, ball bonding has the ability to create custom loop shapes.

Allowable Subject Matter
19.	Claims 17, 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 17, the prior art of record, either singularly or in combination, does not disclose or suggest the combination of limitations including “17....
further comprising:
after the first bonded portion is formed and before the second bonded portion is formed, moving the bonding tool away from the electrode pad and then toward the electrode pad to join the bonding wire in the bonding tool to the electrode pad again; and
moving the bonding tool in the first direction while the bonding wire is joined to the electrode pad to form a third bonded portion bonded to the electrode pad.
Regarding claim 20, the prior art of record, either singularly or in combination, does not disclose or suggest the combination of limitations including “17....
further comprising:
after the second bonded portion is formed, moving the bonding tool toward the electrode pad of the semiconductor chip to join the bonding wire to the electrode pad; and
moving the bonding tool in the first direction while the bonding wire is joined to the electrode pad to form a third bonded portion bonded to the electrode pad, the third bonded portion extending in parallel to the first bonded portion.

Conclusion
20.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIDARUL A MAZUMDER whose telephone number is (571)272-8823.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
21.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on 303-297-4722.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DIDARUL A MAZUMDER/Primary Examiner, Art Unit 2819